            Case 2:18-cr-00422-SMB Document 784 Filed 10/18/19 Page 1 of 12



 1   Joy Bertrand, Esq.
     PO Box 2734
 2   Scottsdale, Arizona 85252-2734
     Telephone: 480-656-3919
 3   Fax: 480-361-4694
     joyous@mailbag.com
 4   www.joybertrandlaw.com
     Arizona State Bar No. 024181
 5
     ATTORNEY FOR: DEFENDANT
 6

 7

 8                    IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE DISTRICT OF ARIZONA

10
     United States of America,
11
          Plaintiff,                                  CR-2018-0422-SMB
12
           v.                                         MOTION TO SEVER
13

14   Joye Vaught,
15         Defendant.
16

17

18         NOW COMES the Defendant, Joye Vaught, by and through her counsel of
19
     record, Joy Bertrand, to ask this Court to sever this matter from the trial of her
20

21   codefendants. As further grounds therefore, the Defendant submits the
22
     following:
23

24
                                      UNDERLYING FACTS

25         The Government sought indictment of Ms. Vaught for one count of
26
     conspiracy and fifty counts of violation of the Travel Act for allegedly facilitating
27

28   prostitution. The Indictment describes Ms. Vaught as Backpage’s “assistant
29




                                             Page 1
            Case 2:18-cr-00422-SMB Document 784 Filed 10/18/19 Page 2 of 12



 1   operations manager,” but does not describe her day-to-day work duties. (ECF
 2
     Doc. 3 at 2)
 3

 4         Much of the conduct that the Government alleges against Ms. Vaught
 5
     involves her being copied on emails sent by others. (ECF Doc. 3 at 10-11, 14, 15,
 6

 7   19, 21, 22, 24, 25,27) In its 61-page indictment, the Government sites one instance
 8
     where Ms. Vaught sent an email with any directive, telling the moderator to
 9

10   remove links to “sex for money” web sites. (ECF Doc. 3 at 26) In another email,

11
     the Government alleges Ms. Vaught stated to moderators, “As far as I’m aware,
12

13
     we are no longer removing ads for GFE [girlfriend experience].” (ECF Doc. 3 at

14   28)
15
           The Government does not allege in the Indictment that Ms. Vaught created
16

17   any of the posting policies for Backpage. The Government does not allege that
18
     she had any power to change any of Backpage’s operations. The Government
19

20   also does not allege that Ms. Vaught received any of the profits from Backpage.
21
           Rather, the Government attempts to lump Ms. Vaught in with the
22

23   powerful, wealthy men who ran Backpage.com. To try her with her

     codefendants creates the real risk that the Government’s proof against her
24

25

26
     codefendants will also envelop her. To try her with her codefendants also

27   prevents her from defending herself at trial. She likely will not be able to cross
28
     examine her codefendants after the Government presents their prior statements
29




                                             Page 2
            Case 2:18-cr-00422-SMB Document 784 Filed 10/18/19 Page 3 of 12



 1   to the jury. She also likely will not be able to present their testimony, which is
 2
     one of the only ways she will be able to show the jury that she was not part of the
 3

 4   larger scheme.
 5
                                        ARGUMENT
 6

 7         This case presents four bases that, viewed independently, support
 8
     severance of the Defendants’ trials. Collectively, the give no choice – Ms. Vaught
 9

10
     must be severed from her codefendants. First, Fed. R. Crim. Pro. 8 and Ninth

11
     Circuit case law, joinder is inappropriate in a circumstance such as the case at bar
12
     where the Defendants’ acts are starkly different. Second, under Fed. R. Evid. 403,
13

14   the evidence proffered against the Defendants may be unfairly prejudicial
15
     against Ms. Vaught, their cases must be severed. Third, the Government likely
16

17   will use the statements of her codefendants at trial, though they may not testify,
18
     also requiring severance. Fourth, the codefendants may have exculpatory
19

20   information that assists Ms. Vaught’s defense. If the codefendants do not testify,
21
     then Ms. Vaught will not be able to call them as witnesses at a joined trial, in
22

23
     violation of Ms. Vaught’s Sixth Amendment right to a fair trial.

24
     I.   Fed. R. Evid. 8 Requires Severance of Ms. Vaught from her Co-
25   Defendants.

           Fed. R. Crim. Pro. 8(b) provides, “The indictment or information may
26

27

28
     charge 2 or more defendants if they are alleged to have participated in the same

29
     act or transaction, or in the same series of acts or transactions, constituting an


                                              Page 3
            Case 2:18-cr-00422-SMB Document 784 Filed 10/18/19 Page 4 of 12



 1   offense or offenses. The defendants may be charged in one or more counts
 2
     together or separately. All defendants need not be charged in each count..”.
 3

 4         The circumstances of the present case are similar to those in United States v.
 5
     Satterfield, 548 F.2d 1341 (9th Cir. 1977). In that case, the Ninth Circuit held that a
 6

 7   defendant, who only participated in two of the five robberies set forth in the
 8
     indictment, was improperly joined with his codefendant, who committed all five
 9

10   of the robberies. The Ninth Circuit wrote, “Other logical relationships might also

11
     be sufficient to establish that a group of offenses constitutes a ‘series of acts or
12

13
     transactions,’ but a mere showing that the events occurred at about the same

14   time, or that the acts violated the same statutes, is not enough.” Id. at 1344, citing
15
     United States v. Friedman, 445 F.2d 1076, 1083 (9th Cir. 1971).
16

17         Here, the Government accuses Ms. Vaught and her codefendants of
18
     dozens of counts of violating the Travel Act – although the Indictment does
19

20   nothing to differentiate how each defendant knowingly committed each of the
21
     crimes. In the same Indictment, the Government also charges Ms. Vaught with
22

23   eleven counts of money laundering, with which Ms. Vaught was not involved.

           It is clear from the Indictment, that Ms. Vaught’s involvement in the
24

25

26
     activities was significantly less than that of her codefendants. Much like the

27   defendant in Satterfield, whom the Government alleged to be involved in only a
28
     small portion of a large series of events, Ms. Vaught cannot be roped in with her
29




                                               Page 4
             Case 2:18-cr-00422-SMB Document 784 Filed 10/18/19 Page 5 of 12



 1   codefendants and receive a fair trial, “[a]t a joint trial, where one defendant is
 2
     charged with offenses in which the other defendants did not participate, the
 3

 4   detailed evidence introduced to establish guilt of the separate offenses may shift
 5
     the focus of the trial to the crimes of the single defendant. In such cases,
 6

 7   codefendants run a high risk of being found guilty merely by association” Id. at
 8
     1346.
 9

10
     II.     Fed. R. Evid. 403 Requires Severance

11
             Because the evidence regarding the codefendants’ alleged misdeeds could
12
     be unfairly prejudicial against Ms. Vaught, severance also is appropriate. Rule
13

14   403, provides, “[a]lthough relevant, evidence may be excluded if its probative
15
     value is substantially outweighed by the danger of unfair prejudice, confusion of
16

17   the issues, or misleading the jury, or by considerations of undue delay, waste of
18
     time, or needless presentation of cumulative evidence.” Evidence is relevant if it
19

20   has “any tendency to make the existence of any fact that is of consequence to the
21
     determination of the action more probable or less probable than it would be
22

23
     without the evidence.” Fed.R.Evid. 401.

24
             The Seventh Circuit Court of Appeals aptly describes Rule 403’s analysis:
25
             Evidence is considered unfairly prejudicial, not merely because it damages
26
             the opposing party's case, but its admission makes it likely that the jury
27           will be induced to decide the case on an improper basis, commonly an
28           emotional one, rather than on the evidence presented on the crime
             charged.
29




                                              Page 5
            Case 2:18-cr-00422-SMB Document 784 Filed 10/18/19 Page 6 of 12



 1   United States v. Connelly, 874 F.2d 412, 418 (7th Cir.1989).
 2
           Here, requiring Ms. Vaught to defend herself at a trial with her
 3

 4   codefendants risks of the unfair prejudice described by the Seventh Circuit. The
 5
     Government will devote a large amount of time in its case-in-chief to the
 6

 7   codefendants’ conduct and its evidence against them. That evidence includes
 8
     public and private statements by her codefendants that jurors may interpret as
 9

10   callous and indifferent to the protection of human trafficking victims.

11
           Additionally, the Government fills significant portions of the Indictment
12

13
     with emotionally-charged, tragic descriptions of women who were killed by

14   pimps and johns, after they were in Backpage advertisements.1 Government is
15
     trying tries to implicate a massive company valued in the hundreds of millions
16

17   and its powerful, wealthy owners. The Indictment’s charges against Ms. Vaught,
18
     however, appear to be almost an afterthought, or an effort by the Government to
19

20   cajole Ms. Vaught into telling it what it wants to hear in its efforts to convict the
21
     codefendants.
22

23         If Ms. Vaught is forced to defendant a joint trial with her codefendants,

     then this highly prejudicial evidence would be presented ostensibly only against
24

25

26

27

28   1Ms. Vaught addresses the surplusage of these descriptions in a separate
29   motion.


                                              Page 6
            Case 2:18-cr-00422-SMB Document 784 Filed 10/18/19 Page 7 of 12



 1   the codefendants. At the least, it would be quite confusing for the jury to sort out
 2
     which portions of the evidence apply to which defendant. Even the Indictment
 3

 4   cannot make those distinctions. The risk that the jury will not discern between
 5
     the evidence against only the codefendants and not against Ms. Vaught requires
 6

 7   separate trials for these Defendants.
 8
     III.   Bruton Requires Severance
 9

10
            The sixth amendment’s confrontation clause prevents the use of ex parte

11
     affidavits and depositions in lieu of available witnesses in criminal trials. 1 In
12
     Bruton v. United States, the United States Supreme Court expanded that principle,
13

14   holding that a defendant’s confrontation rights are violated when a non-
15
     testifying codefendant’s incriminating statements are introduced at a joint trial.
16

17   391 U.S. 123 (1968). The violation exists, because there is a substantial risk that
18
     the jury will disregard a judge's limiting instructions and consider the
19

20

21
     1 Sir Walter Raleigh was charged with endorsing a treasonous plot to replace
     King James with Lady Arabella Stuart. The prosecution relied primarily on
22

23   depositions and letters by Lord Cobham, Raleigh's alleged co-conspirator.
24
     Knowing that Cobham's confessions had probably been extracted through
     coercion and that Cobham had since retracted the confessions, Raleigh
25
     repeatedly demanded the opportunity to face his accuser and cross-examine him.
26   The judges refused to force the prosecution to produce Cobham, relying on the
     principle that "so many horsestealers may escape, if they may not be condemned
27
     without witnesses." Raleigh was convicted on November 17, 1603 and beheaded.
28   Howell, A Complete Collection of State Trials 15-16 (London 1816); see also W.O.
29
     Douglas, An. Almanac of Liberty 144 (1954).


                                              Page 7
             Case 2:18-cr-00422-SMB Document 784 Filed 10/18/19 Page 8 of 12



 1
     extrajudicial confession of one conspirator when determining the guilt of a co-
 2
     conspirator. Id. at 124.
 3

 4          Bruton’s joint trial for armed postal robbery resulted in the conviction of
 5
     Bruton and his codefendant, Evans. Neither defendant took the stand at trial,
 6

 7   but a postal inspector testified that Evans had orally confessed to committing the
 8
     robbery with Bruton. The trial judge instructed the jury to disregard Evans'
 9

10   confession for purposes of determining Bruton's guilt or innocence. Id. The
11
     Supreme Court reversed Bruton's conviction stating that his confrontation rights
12

13   had been violated because he was unable to cross-examine his codefendant
14
     concerning the incriminating confession which had been presented to the jury.
15

16   Id. at 126.
17
            Here, the record is replete with the Government’s citations to the
18

19   statements of the codefendants. Ms. Vaught cannot address these statements
20
     unless she can cross-examine her codefendants. If they choose not to testify at
21

22   trial, she will be unable to cross-examine them.
23
     A.     Bruton and its Progeny
24

25
            The Ninth Circuit reviews claimed violations of the Confrontation Clause

26   e novo. United States v. Orellana-Blanco, 294 F.3d 1143, 1148 (9th Cir. 2002). Even
27
     a redacted statement that does not explicitly name a co-defendant, is forbidden
28

29   if it makes the naming of the co-defendant obvious to the jury. Gray v. Maryland,


                                             Page 8
            Case 2:18-cr-00422-SMB Document 784 Filed 10/18/19 Page 9 of 12



 1   523 U.S. 185, 192 (1998). The Ninth Circuit has held that there can be an
 2
     inadmissible inference that a non-testifying co-defendant’s names a co-defendant
 3

 4   based upon evidence previously admitted at the trial. United States v. Mayfield,
 5
     189 F.3d 895, 898 (9th Cir. 1999).
 6

 7         While the trial court can deliver a curative instruction, as the Ninth Circuit
 8
     noted in Parks, that instruction may act “as an additional catalyst, providing the
 9

10   jury with a reason for the redaction –i.e., the co-defendant is the person named in

11
     the redacted portion – and making it difficult for the jury to consciously and
12

13
     unconsciously follow its instruction. Id. at 1187.

14   B.    Because the Government Likely will Present the Statements of Mr. Lacey, Mr.
15   Larkin, and Mr. Padilla (to Name a Few) at a Joint Trial, Bruton Requires Severance.

           The Bruton rule applies to testimony by a witness concerning a
16

17

18
     codefendant’s out-of-court statement that implicates a defendant. Monachelli v.

19   Warden, 884 F.2d 749, 753 (3rd Cir. 1989). Here, the Government’s case-in-chief is
20
     nearly guaranteed to include the statements of Mrss. Lacey, Larkin, and Padilla.
21

22   Indeed, the Indictment discusses their public and private statements at length.
23
     Meanwhile, it is unclear at this time whether or not any of the codefendants will
24

25   testify at trial. In that circumstance, failure to sever Ms. Vaught from her
26
     codefendants creates constitutional error.
27

28   IV.   The Sixth Amendment Requires Severance

29




                                              Page 9
           Case 2:18-cr-00422-SMB Document 784 Filed 10/18/19 Page 10 of 12



 1         In assuring the right to a fair trial in a criminal trial, the sixth amendment
 2
     provides that the accused as a right to “compulsory process in procuring
 3

 4   witnesses in his favor.” U.S. Const. Amend. VI. That right is meaningless if the
 5
     witness cannot testify once he is in court:
 6

 7         The right to offer the testimony of witnesses, and to compel their
           attendance, if necessary, is in plain terms the right to present a defense, the
 8
           right to present the defendant's version of the facts as well as the
 9         prosecution's to the jury so it may decide where the truth lies. Just as an
10         accused has the right to confront the prosecution's witnesses for the
           purpose of challenging their testimony, he has the right to present his own
11
           witnesses to establish a defense. This right is a fundamental element of due
12         process of law.
13
     Washington v. Texas, 388 U.S. 14, 19 (1967).
14

15         Here, Ms. Vaught expects that her codefendants would testify about her
16
     lack of involvement, for example, in any decision-making at Backpage, any
17

18
     structuring of Backpage’s advertising, and any share of Backpage’s profits.

19
     These codefendants – Backpage’s former owners and her former supervisor – are
20
     the only people with the knowledge of her limited role at the company. To try
21

22   Ms. Vaught with her codefendants forecloses and Ms. Vaught from calling these
23
     critical exculpatory witnesses and denies her a fair trial.
24

25                                     CONCLUSION
26
           For the foregoing reasons, the Defendant respectfully asks this Court to
27

28   grant her Motion to Sever.

                  RESPECTFULLY SUBMITTED on October 19, 2019.
29




                                             Page 10
     Case 2:18-cr-00422-SMB Document 784 Filed 10/18/19 Page 11 of 12



 1                                s/Joy Bertrand
 2                                Joy Bertrand
                                  Attorney for Defendant
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29




                                  Page 11
           Case 2:18-cr-00422-SMB Document 784 Filed 10/18/19 Page 12 of 12



 1                              CERTIFICATE OF SERVICE
 2
           On October 18, 2019, I, Joy Bertrand, attorney for the Defendant, Joye
 3

 4   Vaught, filed the Defendant’s Motion to Sever with the Arizona District Court’s
 5
     electronic filing system. Based on my training and experience with electronic
 6

 7   filing in the federal courts, it is my understanding that a copy of this request will
 8
     be electronically served upon opposing counsel and codefendant counsel upon
 9

10
     its submission to the Court.

11
           Respectfully submitted this Eighteenth day of October, 2019.
12

13

14                                    s/Joy Bertrand
15                                    Joy Bertrand
                                      Attorney for Defendant
16

17

18

19

20

21

22

23

24

25

26

27

28

29




                                             Page 12
